Filed 11/13/20 P. v. Gonzalez CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B301832

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. LA088710)

          v.

 RONOBER GONZALEZ,

      Defendant and
 Appellant.


       APPEAL from a judgment of the Superior Court of Los
 Angeles County, Martin Larry Herscovitz, Judge. Affirmed,
 with instructions.
       John F. Schuck, under appointment by the Court of
 Appeal, for Defendant and Appellant.
       Xavier Becerra, Attorney General, Lance E. Winters,
 Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Noah P. Hill,
Supervising Deputy Attorney General, Nima Razfar, Deputy
Attorney General, for Plaintiff and Respondent.
                __________________________

       The jury found defendant and appellant Ronober
Gonzalez guilty of two counts of misdemeanor disobeying a
domestic relations court order (Pen. Code, § 273.6, subd. (a)1
[counts 5 & 8]), one count of injuring a spouse (§ 273.5, subd.
(a) [count 7]), and one count of stalking (§ 646.9, subd. (b)
[count 9]). The jury found Gonzalez not guilty of first degree
burglary with person present (§ 459 [count 1]), assault with
a deadly weapon, a knife (§ 245, subd. (a)(1) [count 2]),
criminal threats (§ 422, subd. (a) [count 3]), vandalism over
$900 (§ 594, subd. (a) [count 4]), and attempted
premeditated murder (§§ 187, 664 [count 6]).
       Gonzalez was sentenced to three years in count 9, and
one year in count 7, for a total of four years in state prison.
The court imposed concurrent sentences of 364 days each in
counts 5 and 8.
       On appeal, Gonzalez contends that the trial court
abused its discretion by admitting evidence of a prior
incident of domestic violence and expert testimony regarding
domestic violence. He further contends, and the People
concede, that the sentences in counts 5 and 8 must be stayed
pursuant to section 654.

     1 All further statutory references are to the Penal Code
unless otherwise indicated.



                               2
     We order that the abstract of judgment be corrected to
properly reflect that Gonzalez’s sentences for disobeying a
domestic relations court order (§ 273.6, subd. (a)) in counts 5
and 8 are stayed pursuant to section 654. In all other
respects, we affirm the judgment.

                           FACTS

      The victim and Gonzalez dated for six years, and
married on October 8, 2016. Soon after they married,
Gonzalez began acting aggressively toward the victim. He
physically abused her after drinking too much on several
occasions.
      A few weeks into their marriage, Gonzalez came home
drunk and hit the victim on the head. A week later, he hit
her again while he was drunk, stating that he hated her and
calling her a “fucken bitch.” The victim left and lived with
her son for the next seven or eight months. During that
period, Gonzalez texted her every day and asked her to
forgive him. They ultimately reunited and began living
together again in July 2017.
      On Thanksgiving in 2017, the victim had lunch with
her children without Gonzalez, and planned to have
Thanksgiving dinner with Gonzalez at his uncle’s house
later. When she arrived home, she did not see Gonzalez.
She decided to go to his uncle’s house by herself in hopes
that Gonzalez would meet her there. Gonzalez never came
to the dinner. When the victim went home later that night,




                               3
Gonzalez was drunk. He argued with her about why she had
not stayed with him. The victim was lying in bed. Gonzalez
struck the side of her head and put his hands around her
neck, but she was able to pull free. Gonzalez then
threatened to cut her and her children into little pieces. He
continued drinking, and he walked in and out of the room
during the night. The victim fell asleep. When she awoke
the next morning, she found a knife under Gonzalez’s pillow.
She confronted Gonzalez, and he apologized. He said that he
was so drunk he did not know what he was doing.
      The victim filed for divorce on March 18, 2018. When
Gonzalez was served with the divorce papers, he promised
her he would change and be a better person. The couple
continued living together, but slept separately most of the
time.
      On March 31, 2018, the victim, her children, and ex-
husband celebrated her daughter’s 18th birthday at
Universal Studios (count 7). Gonzalez was not invited
because he did not like the victim’s children. He texted the
victim numerous times throughout the day but she did not
respond because her phone was out of battery, so she did not
see the messages. When she explained this to Gonzalez he
cursed at her. When the victim got home Gonzalez was not
there. At around 10:30 p.m., he arrived home intoxicated
and started arguing with her about spending the day with
her children and not returning his text messages. Gonzalez
called her “nasty names” such as “fucken bitch” and
“cocksucker.” Gonzalez had been sitting at the dining table




                             4
drinking, but suddenly stood, walked towards the victim,
and spat in her face. He wrapped a blanket that the victim
had around herself around his fist and he hit her on the side
of the head, causing bruising and swelling. She ran out of
the apartment and called 911. The police arrived and
arrested Gonzalez. One of the responding officers observed
“a swelling contusion” around the left side of the victim’s
face. After the incident, Gonzalez moved out of the couple’s
apartment.
       The victim obtained a restraining order against
Gonzalez on April 26, 2018 (count 9). Sometime around the
middle of the following month, she came home to her
apartment and saw Gonzalez inside. He asked her to work
things out with him and remove the restraining order. She
allowed him stay in the apartment that night, but told him
that they could not be together the next morning. Gonzalez
left, but continued to text her. The victim asked Gonzalez to
leave her alone.
       On May 29, 2018, the victim went to the courthouse for
a misdemeanor matter against Gonzalez. Gonzalez
approached her in the hallway, touched her face, and
laughed as he walked away. The victim did not want
Gonzalez to go to jail; she just wanted him to leave her
alone. At the hearing, she told the judge what Gonzalez had
done.
       Gonzalez entered the victim’s apartment on several
occasions after being served with the restraining order. On
one occasion, the victim discovered an envelope on her




                              5
dining table with a handwritten note from Gonzalez inside.
On the front he wrote, “Why are you mad with me? I don’t
get it. One day you’re going to miss me.” On the back he
wrote, “Bad prostitute.”
       Around June 3, 2018, the victim returned home after
visiting her daughter in Texas and noticed there was salt
strewn all over her apartment. Two wine bottles had been
emptied, and the apartment smelled like cigarette smoke.
Gonzalez is a smoker.
       On June 10, 2018, the victim came home to find
Gonzalez sleeping in her apartment (count 8). She went
outside and called 911. Gonzalez left before the police
officers arrived. The officers helped the victim change the
locks to her door.
       Gonzalez continued sending the victim text messages.
On June 27, after driving through the gate of her apartment
complex, the victim saw Gonzalez in her rearview window.
Gonzalez followed her and approached the driver’s side
window. He touched the car and laughed at the victim. She
took a picture of him before he walked away.
       On July 4, 2018, the victim’s divorce became final. She
spent the day at a Dodger’s game and then went to a
barbecue at her son’s house. When she arrived home shortly
after midnight on July 5, Gonzalez grabbed her neck from
behind as she opened the apartment door (count 5). He had
a knife in his hand and smelled of alcohol. Gonzalez asked
the victim where she had been, and then threatened to kill
her. The victim begged for her life. Gonzalez dragged her




                              6
inside the apartment and attempted to stab her; the knife
got close to her neck. They struggled, and the victim was
able to force the knife out of Gonzalez’s hand. He fell, and
the victim fled. Gonzalez grabbed the knife and chased her
until she got into her car, locked the doors, and called 911.
Gonzalez left before the police arrived. The victim later
noticed damage in her apartment, including slashed
furniture and spilled wine on a rug. The police arrested
Gonzalez later that day.

                       DISCUSSION

Evidence of Prior Acts of Domestic Violence

      In the People’s trial brief, the prosecution sought to
admit at trial evidence of Gonzalez’s prior acts of domestic
violence against his former girlfriend, Norma C., which
occurred in 2004 and 2008, pursuant to Evidence Code
section 1109.
      The trial brief described the two incidents as follows:
      On July 25, 2004, Norma C. called 911 and reported
that Gonzalez had grabbed her during an argument, pushed
her into a chair, attempted to punch her, and grabbed her
arms to prevent her from using the phone to report the
incident. The city attorney declined to file charges.
      On April 11, 2008, Norma C. called 911 again. When
she arrived home that day, Gonzalez was intoxicated and
they argued about his drinking. Gonzalez kicked a door off




                              7
of its hinges and pushed Norma C. onto the bed during the
argument. Norma C.’s son witnessed the incident and
corroborated her version of events. On April 14, 2008,
Gonzalez was convicted of violating Penal Code section 243,
subdivision (e)(1) with respect to this incident.
       The People argued that Gonzalez’s acts of alcohol-
related violence against his prior partner were extremely
probative of his history of recidivist conduct, and not unduly
prejudicial because the incidents were less egregious than
the charged crimes. The 2008 incident occurred within 10
years of the first charged incident, in conformance with
Evidence Code section 1109, subdivision (e).2 Although it
was outside of the 10-year statutory window, the prosecution
argued that the 2004 incident should be admitted in the
interests of justice because the relationship between Norma
C. and Gonzalez directly preceded that of Gonzalez and the
victim. The evidence would be presented briefly, through
Norma C.’s testimony and her son’s testimony or the
recording of her 911 call, and would therefore not involve an
undue consumption of time.
       The parties argued the matter in a hearing prior to
trial. The prosecutor argued that although the 2004 incident
occurred more than 10 years prior to the charged crimes, the


     2 Evidence Code section 1109, subdivision (e) provides
“Evidence of acts occurring more than 10 years before the
charged offense is inadmissible under this section, unless the
court determines that the admission of this evidence is in the
interest of justice.”



                              8
incident demonstrated that Gonzalez had a pattern of
becoming intoxicated and then becoming violent with his
significant other. The 2008 incident occurred within 10
years of the March 31, 2018 incident (count 7), but was
outside of the statutory timeframe with respect to the other
counts. Regardless, all of the incidents were part of a course
of conduct, which made the evidence of the 2008 incident
admissible with respect to all counts.
      The trial court verified that defense counsel agreed
that the 2004 and 2008 incidents were acts of domestic
violence, and that the defense only contested timing and
considerations pursuant to Evidence Code section 352.
Defense counsel agreed, arguing: “I think that [the 2008
incident] is only relevant as to -- or -- and also within the
time period for [counts] seven and nine, but not for the
remaining seven counts. And seeing as how the remaining
seven counts include an attempt murder and assault with a
deadly weapon and criminal threats, residential burglary,
and we can’t really separate those two less severe counts
from the rest of the case, I think this is definitely more
prejudicial than it is probative.”3
      The trial court ruled that the incidents were part of a
continuous course of conduct, and that, because at least two
events took place within 10 years of the 2008 incident, it
would admit the 2008 incident as to the other incidents,

     3 The record indicates that there was some confusion
regarding whether the 2008 incident occurred within 10
years of the incident charged in count 9. It did not.



                              9
which were only a few months outside of the statutory
timeframe, in the interests of justice. (Evid. Code, § 1109,
subd. (e)). The court stated that the evidence was
particularly relevant to the stalking charge in count 9. It
found that the 2008 incident involved “much less” violence
than the charged offenses. The court denied the motion to
admit the 2004 incident as too remote in time.
      At trial, Norma C. testified that she and Gonzalez had
a child and were living together on April 11, 2008. They had
been in a relationship for approximately four years at that
time. Gonzalez came home intoxicated. Norma C. did not
want to open the door for him, but he forced his way inside.
Norma C. grabbed the children and went into the bedroom to
hide from Gonzalez, “[b]ecause when he drinks, he becomes
violent. He goes crazy.” Gonzalez kicked the bedroom door.
Norma C. came out of the bedroom to confront him, and
Gonzalez pushed her chest, causing her to fall onto the bed.
Norma C.’s oldest son told her to call the police, so she did.
      A recording of the 911 call was played for the jury.4
Norma C. testified that she remembered telling the police
that Gonzalez kicked a door off of its hinges, but she could
not recall which door it was. She opened the bedroom door
voluntarily. Gonzalez told her that he was not afraid of the
police if she wanted to call them. He walked away when she



     4 The 911 call was made in Spanish. The translation of
the 911 call that was provided to the jury was consistent
with Norma C.’s testimony.



                             10
called 911. Gonzalez was still present when the police
arrived.

     Legal Principles

      Evidence Code section 1109, subdivision (a)(1), permits
admission “in a criminal action in which the defendant is
accused of an offense involving domestic violence, [of]
evidence of the defendant’s commission of other domestic
violence . . . .” “[E]ven if evidence of uncharged crimes is
relevant for a purpose other than the defendant’s character
or disposition, before admitting the evidence a trial court
must also find it has probative value that is not
substantially outweighed by its potential for undue prejudice
under Evidence Code section 352.” (People v. Gutierrez
(2018) 20 Cal.App.5th 847, 859–860; Evid. Code, § 1109,
subd. (a).) “Relevant factors in determining prejudice
include whether the prior acts of domestic violence were
more inflammatory than the charged conduct, the possibility
the jury might confuse the prior acts with the charged acts,
how recent were the prior acts, and whether the defendant
had already been convicted and punished for the prior
offense(s).” (People v. Rucker (2005) 126 Cal.App.4th 1107,
1119.) We review the trial court’s decision whether to admit
evidence, including evidence of other crimes, for abuse of
discretion. (People v. Leon (2015) 61 Cal.4th 569, 597.)




                             11
     Analysis

      On appeal, Gonzalez argues that the 2008 incident was
not sufficiently similar to the charged events and too remote
in time to be admitted under section 1109. He further
contends that the evidence was unduly prejudicial under
Evidence Code section 352, because (1) the evidence
portrayed him as the kind of person who willingly engages in
assaultive conduct in front of small children, (2) the jury
might be inclined to punish him for the 2008 incident
because he had not been convicted, and (3) the evidence
offered in support of the charged offenses was weak.
Gonzalez contends that the trial court’s admission of the
evidence was an error of constitutional proportions.
      The People argue that Gonzalez’s arguments with
respect to Evidence Code section 1109 were forfeited because
he failed to raise them in the trial court. We agree. Defense
counsel conceded that the 2008 incident was admissible
under Evidence Code section 1109, arguing only that it was
outside of the statutory timeframe with respect to all counts
other than counts 7 and 9.5 On appeal, Gonzalez argues that
the incidents were not sufficiently similar and that the
evidence is too remote to be relevant under Evidence Code
section 1109, although he concedes the 2008 incident falls
within the 10-year timeframe. We will not entertain these

     5 Gonzalez does not argue that the 2008 incident was
outside of the 10-year statutory timeframe with respect to
count 9 on appeal.



                             12
arguments made for the first time on appeal. (People v.
Fuiava (2012) 53 Cal.4th 622, 670, quoting People v. Clark
(1992) 3 Cal.4th 41, 125–126 [“‘[i]n the absence of a timely
and specific objection on the ground sought to be urged on
appeal, the trial court’s rulings on admissibility of evidence
will not be reviewed’”].)
      We reject Gonzalez’s arguments relating to Evidence
Code section 352. First, the 2008 incident was not overly
inflammatory. As the trial court noted, the incident did not
involve the same level of violence as the charged incidents.
In 2008, Gonzalez kicked down a door and pushed Norma C.
onto a bed. There was no evidence presented that Norma C.
suffered injuries as a result. Here, Gonzalez spat in the
victim’s face and hit her in the head causing visible bruising
and swelling.
      Although the 2008 incident took place almost 10 years
prior to the time when the charged incidents began, the
incident was relevant and probative because Gonzalez’s long-
term relationship with Norma C. preceded his long-term
relationship with the victim. In both cases, Gonzalez
exhibited violent tendencies against women with whom he
had a long-term relationship. Gonzalez’s violence occurred
after drinking to the point of intoxication, and the violence
was similar in nature—a physical push with Norma C. and a
hit to the victim’s head.
      With respect to Gonzalez’s argument that the jury
would be inclined to punish him because he was not
punished for the 2008 incident, it was represented at the




                             13
hearing outside of the presence of the jury that Gonzalez
was, in fact, convicted of a violation of section 243,
subdivision (e)(1) in connection with that incident, a fact
which defense counsel did not refute. Defense counsel never
sought to elicit this information at trial, and, absent a claim
of ineffective assistance of counsel, Gonzalez cannot now
complain on appeal that he was prejudiced at trial.
Regardless, the possibility that the jury would assure
Gonzalez’s punishment for the prior acts by convicting him
in the present case was not significant enough to outweigh
the strong probative value of the evidence. In fact, the jury
found Gonzalez not guilty in counts 1, 2, 3, 4, and 6.
      Gonzalez argues that the People’s evidence in support
of count 7 was weak. He asserts that the bruising on the
victim’s face was difficult to see in photographs and did not
leave “any deep mark.” He also notes that the victim refused
medical attention, and he contends the victim was not a
credible witness. He argues the 2008 incident biased the
jury against him, causing it to “naturally think, ‘here he goes
again,’ and give short shrift to whatever discrepancies and
inconsistencies in the evidence it found.”
      Substantial evidence supported Gonzalez’s conviction
under section 273.5, subdivision (a). The victim testified
that Gonzalez struck her in the head, causing her to suffer
bruising and swelling, and a responding officer testified that
he observed redness and swelling on her face when he
encountered her at the scene. There is no legal requirement
that a victim suffer “deep marks” for the prosecution to




                              14
prove that she experienced domestic violence.
(Conservatorship of Lee C. (2017) 18 Cal.App.5th 1072, 1095
[“[a] traumatic condition can be a minor injury, such as a
bruise”]; accord, People v. Beasley (2003) 105 Cal.App.4th
1078, 1085–1086.)
       To the extent that Norma C.’s testimony supported this
evidence, it did so in a permissible manner. Gonzalez
confuses the prejudice that flows from strong probative
evidence, and that which flows from purely emotional bias
unrelated to the issues. (See People v. Doolin (2009) 45
Cal.4th 390, 439 (Doolin), quoting People v. Zapien (1993) 4
Cal.4th 929, 958 [“‘[t]he prejudice that section 352 “‘is
designed to avoid is not the prejudice or damage to a defense
that naturally flows from relevant, highly probative
evidence’”’”].) As the Legislature commented when enacting
Evidence Code section 1109, “‘The propensity inference is
particularly appropriate in the area of domestic violence
because on-going violence and abuse is the norm in domestic
violence cases. Not only is there a great likelihood that any
one battering episode is part of a larger scheme of dominance
and control, that scheme usually escalates in frequency and
severity. Without the propensity inference, the escalating
nature of domestic violence is likewise masked. If we fail to
address the very essence of domestic violence, we will
continue to see cases where perpetrators of this violence will
beat their intimate partners, even kill them, and go on to
beat or kill the next intimate partner. Since criminal
prosecution is one of the few factors which may interrupt the




                             15
escalating pattern of domestic violence, we must be willing
to look at that pattern during the criminal prosecution, or we
will miss the opportunity to address this problem at all.’
(Assem. Com. Rep. on Public Safety (June 25, 1996) pp. 3–
4.)” (People v. Johnson (2000) 77 Cal.App.4th 410, 419.)
        We cannot conclude that the trial court abused its
discretion in admitting the evidence of the 2008 incident
involving Norma C. With respect to Gonzalez’s
constitutional argument, “‘[a]pplication of the ordinary rules
of evidence generally does not impermissibly infringe on a
. . . defendant’s constitutional rights.’ [Citation.]” (People v.
Prince (2007) 40 Cal.4th 1179, 1229 (Prince).) Gonzalez has
not persuaded us that his case presents an exception to this
rule.

Expert Testimony Regarding Domestic Violence

      The prosecution also sought to admit the testimony of
expert witness Gail Pincus regarding domestic violence
under Evidence Code section 1107, to demonstrate the
effects of intimate partner battering on the victim, and
specifically to explain the victim’s behavior in response to
the domestic violence.
      At a pre-trial hearing on the matter, defense counsel
argued that Ms. Pincus’s testimony was unnecessary
because she would not be “providing any information that
people don’t already know about domestic violence.” Defense
counsel asserted, “it’s general knowledge that domestic




                               16
violence causes mental abuse and suffering, phys -- both
physical and emotional suffering.”
       The prosecution explained that it was offering the
evidence to “explain the ambivalence that [the victim] felt
that’s clearly . . . so prevalent that they made an Evidence
Code section for it. So, pursuant to [Evidence Code] section
1107, I would just have Ms. Pincus testify about the general
phenomenon of the cycle of violence and the effects of
intimate partner violence on the victim.”
       The court responded that the evidence was only
relevant “to explain [the victim’s] behavior in reporting and
allow[ing] him back in the household despite domestic
violence, which may be counterintuitive in the minds of
many jurors. But it’s going to have to be fairly brief.” The
court ruled that it would admit the evidence in this limited
fashion, and defense counsel declined to argue further.
       During voir dire, the prosecutor questioned several
potential jurors regarding whether they would have trouble
believing a witness if she had not reported an abusive
partner to the police until he had abused her multiple times.
Two jurors said they would not have trouble believing the
witness. One potential juror explained his or her view that
abuse creates a “loop” or cycle of violence wherein the abuser
“de-escalate[s]” after the abuse, but then later becomes
violent again. Another potential juror remarked that “fear,
denial, shame, and a whole bunch of things going on that we
still probably don’t understand, protection of children, and
all kinds of things would be a natural reason why things




                             17
wouldn’t get reported”; three other potential jurors, when
directly asked, indicated they agreed with these comments.
In contrast, another prospective juror stated that he or she
would “automatically disbelieve” someone who did not report
violence the first time it occurred and would think that
maybe the victim was making it up.
      During a recess from voir dire and outside of the
presence of the jury, the trial court discussed the issues
further with the parties:
      “The Court: . . . I will tell you in light of these 2 jurors
unsolicited have shown much of the testimony -- proposed
testimony by Miss Pincus, I may consider whether that
testimony [sic] that’s past [sic] in -- was past [sic] in 1991,
that I think we come [sic] a long way, and that although the
concept that she would testify is more new and not part of
the general knowledge of the community in 1991, as you saw
from the answers of the jurors, it is now.
      “So let’s leave Miss Pincus out of the opening
statement until we come to a decision on that.
      “[Prosecutor]: I don’t have a problem keeping it out of
my opening. I would like to know that the legislation has
not been rescinded.
      “I understand we have come a long way, but it doesn’t
mean it’s unnecessary because I’m not sure that [one of the
jurors who described the effects of intimate partner battery]
will be back in the room to testify about it.




                               18
      “The Court: I’m not sure that they all agreed with [the
jurors who described the effects of intimate partner
battery].”
      Later, also outside of the presence of the jury, the court
revisited the issue, and allowed defense counsel to make
further arguments. Defense counsel stated that Ms. Pincus
would not be testifying to anything that a layperson would
not already know, as evidenced by the jurors’ comments in
voir dire.
      The trial court responded that it believed the expert
could provide insight regarding why the relationship would
continue after Gonzalez harmed the victim. The trial court
ruled that the expert would be allowed to give limited
testimony on that specific issue.
      At trial, Ms. Pincus, a licensed social worker, testified
regarding “the cycle of violence” in an abusive relationship,
in which the abuser is “charming and romantic and then
violent behind closed doors.” There are often three stages in
the cycle: “tension rising period in the relationship,” “the
actual physical violence or explosion,” and then “the
honeymoon.” Women stay through the “tension” phase to get
to the “honeymoon,” when they will be “back to that
charming romantic part of the relationship.”
      Ms. Pincus explained: “The victim does a dance of
accommodation.” She enters the relationship loving the
abuser. When he begins to criticize her, the victim examines
her own actions and tries to show the abuser that she is
worthy of affection. The victim excuses isolation imposed by




                              19
the abuser and control exercised by the abuser, justifying
her loss of independence as one less thing to worry about.
When the abuser is violent, she minimizes it and blames
herself. The victim does not trust her own memories and
looks to the abuser for the truth.
      When the abuser is physically violent, the victim
leaves. The abuser, who is desperate to regain control, finds
her, and begs and pleads for forgiveness. The victim clings
to the hope that the abuser will keep his promises and not
harm her, so she returns to the relationship. The abuser
loses respect for the victim when she returns, and tightens
his control over her. This pattern of violence continues to
the point where the victim develops post-traumatic stress
disorder, and becomes emotionally numb and depressed.
She becomes hyper-vigilant, walking on eggshells around the
abuser. She remains this way until the abuser does
something that she believes will be harmful or life-
threatening to herself or someone she loves. She does not
have concern for herself, but she believes that if something
happens, it will be her fault, and someone she loves will be
harmed. When this “trauma window” opens, she is able to
report the abuse and feel safe for a short period. This stage
is fragile, and is easily broken when anything reminds the
victim that she is unsafe. The abuser may close the trauma
window by asking for forgiveness and engaging in
“honeymoon” behavior, causing the victim to return to him.
      Battered women underreport incidents of violence.
Years of violence may occur before they seek help.




                             20
     Analysis

      Evidence Code section 1107, subdivision (a), provides:
“In a criminal action, expert testimony is admissible by
either the prosecution or the defense regarding intimate
partner battering and its effects, including the nature and
effect of physical, emotional, or mental abuse on the beliefs,
perceptions, or behavior of victims of domestic violence,
except when offered against a criminal defendant to prove
the occurrence of the act or acts of abuse which form the
basis of the criminal charge.”
      In his opening brief, Gonzalez argues that: “Expert
testimony regarding domestic violence is supposedly
relevant under Evidence Code section 1107 only where the
jury may have common misconceptions regarding such
conduct. Assuming such relevancy, the idea is that expert
evidence is needed to disabuse the jurors of those
misconceptions. However, where, as here, there are no
misconceptions, the expert evidence is not relevant; thus, it
is not admissible.” Gonzalez further contends that the error
violated his constitutional rights.
      Gonzalez’s contention misconstrues the law. The
statute contains no such limitation. “[F]or an expert’s
opinion to be admissible, the subject matter need not be
completely unfamiliar to the jury. Rather, expert testimony
has been held admissible in a range of cases where the
general subject matter of the expert’s testimony may be
familiar to the average juror, yet critical aspects of that




                              21
subject ‘are not likely to be fully known to or understood by
the jury.’ (People v. McDonald (1984) 37 Cal.3d 351, 377.)
One such subject matter . . . is the behavior of victims of
domestic violence. In such cases, courts have recognized
that leaving jurors to rely solely on their personal
experiences and common sense about domestic
relationships—and how the average person evaluates and
reacts to a threat of imminent danger—will tend not to
result in reliable factfinding by the jury.” (People v. Sotelo-
Urena (2016) 4 Cal.App.5th 732, 753–754.) In this case, the
fact that there may be a misunderstanding of the subject
was evidenced by one prospective juror, who indicated that
he or she would find a victim’s testimony that Gonzalez had
been physically violent with her several times before the
victim reported an incident to authorities not credible.
      “[E]xpert . . . testimony [regarding intimate partner
abuse] is relevant to explain that it is common for people
who have been physically and mentally abused to act in
ways that may be difficult for a layperson to understand.”
(People v. Riggs (2008) 44 Cal.4th 248, 293 (Riggs), italics
added.) There are “two major components to a relevance
analysis in this context. First, there must be sufficient
evidence in the particular case to support a contention that
[intimate partner battery] applies to the woman involved.
(People v. Gomez[ (1999)] 72 Cal.App.4th[405,] 415.) Second,
there must be a contested issue as to which the [intimate
partner battery] testimony is probative. (Evid. Code, § 801.)”
(People v. Gadlin (2000) 78 Cal.App.4th 587, 592.)




                              22
       Here, there was substantial evidence that the victim
suffered the effects of intimate partner battery—she testified
that Gonzalez had been violent with her on several
occasions, but that she continued the relationship despite
the violence and did not report the incidents to authorities
until the charged incidents took place. The main issue in
contention in this case was the victim’s credibility. As
defense counsel commented in closing argument, “a lot of
this case, I would say probably 99 percent, rests on
credibility. How much do we believe [the victim]?” Further,
on cross-examination of the victim, defense counsel elicited
that after Gonzalez “supposedly abused” the victim causing
her to move out, the victim did not seek a restraining order
during the subsequent seven or eight months, despite
Gonzalez nonstop calling and texting her, and she then
resumed their relationship and moved in with him. Intimate
partner battery testimony was highly relevant to the victim’s
credibility—without it, jurors may have found her testimony
that she stayed with Gonzalez to be inconsistent with her
testimony that he had become violent with her before the
first reported incident. (See Riggs, supra, 44 Cal.4th at
p. 293 [expert testimony on intimate partner battery is
relevant to the victim’s credibility and may be presented
even if defendant never expressly contests her credibility].)
       The trial court did not abuse its discretion by
admitting the expert’s testimony. Any prejudice that
Gonzalez suffered was the permissible prejudice that flows
from relevant evidence. (See Doolin, supra, 45 Cal.4th at




                             23
p. 439 [Evidence Code section 352 is not designed to prevent
prejudice from admission of highly probative evidence].)
Gonzalez’s constitutional argument fails for the same reason
as his argument that the evidence of the 2008 incident with
Norma C. was an error of constitutional proportions did—the
trial court applied the ordinary rules of evidence in
admitting the expert testimony, and Gonzalez has not
convinced us that his case is worthy of an exception to the
general rule that application of the rules of evidence does not
violate the defendant’s constitutional rights. (Prince, supra,
40 Cal.4th at p. 1229.)

Imposition of Separate Sentences in Counts 5 and 8

       Gonzalez contends, and the People concede, that the
sentences imposed concurrently in counts 5 and 8 must be
stayed pursuant to section 654. We agree.
       Under section 654, subdivision (a), “[a]n act or omission
that is punishable in different ways by different provisions of
law shall be punished under the provision that provides for
the longest potential term of imprisonment, but in no case
shall the act or omission be punished under more than one
provision.” The question whether section 654 applies is one
of fact for the trial court, which is “vested with broad
latitude in making its determination.” (People v. Ortiz
(2012) 208 Cal.App.4th 1354, 1378 (Ortiz).) We review the
trial court’s factual determinations for substantial evidence
(People v. McCoy (2012) 208 Cal.App.4th 1333, 1338),




                              24
viewing the evidence in the light most favorable to those
determinations (Ortiz, supra, at p. 1378; People v. Jones
(2002) 103 Cal.App.4th 1139, 1143).
      “The test for determining whether section 654 prohibits
multiple punishment has long been established: ‘Whether a
course of criminal conduct is divisible and therefore gives
rise to more than one act within the meaning of section 654
depends on the intent and objective of the actor. If all of the
offenses were incident to one objective, the defendant may be
punished for any one of such offenses but not for more than
one.’ [Citation.]” (People v. Britt (2004) 32 Cal.4th 944, 951–
952 (Britt), disapproved on another ground in People v.
Correa (2012) 54 Cal.4th 331.) “If, on the other hand,
defendant harbored ‘multiple criminal objectives,’ which
were independent of and not merely incidental to each other,
he may be punished for each statutory violation committed
in pursuit of each objective, ‘even though the violations
shared common acts or were parts of an otherwise indivisible
course of conduct.’ [Citation.]” (People v. Harrison (1989) 48
Cal.3d 321, 335; accord, People v. Vu (2006) 143 Cal.App.4th
1009, 1033.) “‘“The principal inquiry in each case is whether
the defendant’s criminal intent and objective were single or
multiple.” [Citation.] “A defendant’s criminal objective is
‘determined from all the circumstances . . . .’”’ [Citation.]”
(People v. Sok (2010) 181 Cal.App.4th 88, 99; see Britt,
supra, at p. 954.)
      Gozalez’s conviction for stalking was based on his
violations of a court’s protective order. He was convicted and




                              25
punished for stalking under section 646.9, subdivision (b).
Section 646.9 provides, “(a) Any person who willfully,
maliciously, and repeatedly follows or willfully and
maliciously harasses another person and who makes a
credible threat with the intent to place that person in
reasonable fear for his or her safety, or the safety of his or
her immediate family is guilty of the crime of stalking . . . .
[¶] (b) Any person who violates subdivision (a) when there is
a temporary restraining order, injunction, or any other court
order in effect prohibiting the behavior described in
subdivision (a) against the same party, shall be punished by
imprisonment in the state prison for two, three, or four
years.” (Italics added.) The information alleged that the
crimes of disobeying a court order occurred on July 5, 2018
(count 5), and June 10, 2018 (count 8). The stalking charge
in count 9 was alleged to have occurred between April 26,
2018, and July 5, 2018. In closing argument, the prosecutor
told the jury: “So the next in time is this span from April
26th. And that date is significant because that protective
order was issued on that date and this stalking [charge]
specifies during the time that the defendant was subject to
that protective order. So it begins, the conduct, on April
26th, and then it continues until he’s arrested on July 5th.”
There is no question that the jury found the particular
incidents of violating a protective order to be part of the
stalking behavior that occurred at the same time. Because
there is no way of separating these violations from behavior
constituting the stalking offense, the sentences in counts 5




                              26
and 8 must be stayed. (§ 654 [“[a]n act or omission that is
punishable in different ways by different provisions of law
shall be punished under the provision that provides for the
longest potential term of imprisonment”].)

                        DISPOSITION

      The trial court is directed to prepare a corrected
abstract of judgment to properly reflect that Gonzalez’s
sentences for disobeying a domestic relations court order
(§ 273.6, subd. (a)) in counts 5 and 8 are stayed pursuant to
section 654. The trial court shall forward a certified copy of
the amended abstract of judgment to the Department of
Corrections and Rehabilitation. In all other respects, the
judgment is affirmed.



                 MOOR, J.

           We concur:




                 RUBIN, P. J.




                 KIM, J.




                              27